DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 11, 12, 14, and 21 – 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 11, 12, 14, and 21 – 30  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 11, 21, and 26 recite the limitations “a first candidate, which is a motion vector of a nearest neighbor block in the picture,” “a second candidate…each being a motion vector of a nearest neighbor block in the picture,” “a third candidate…each being a motion vector of a nearest neighbor block in the picture,” “…decode each coding block of the first contiguous plurality of coding blocks in the first region using the first candidate for translational motion compensation,” “…decode each coding block of the first contiguous plurality of coding blocks in the first region using the second candidate for 4-parameter affine motion compensation,” “…decode each coding block of the first contiguous plurality of coding blocks in the first region using the first candidate for 6-parameter affine motion compensation,” and “decode the second region of the coded picture by determining for each coding block of the second contiguous plurality of coding blocks in the second region that a merge mode is not used and a merge candidate list is not constructed; and decoding each coding block of the second contiguous plurality of coding blocks in the second region using individual motion information for each coding block of the second contiguous plurality of coding blocks in the second region.” These limitations are not described in the originally filed specification to reasonably convey to one skilled in the art that the joint inventors had possession of the invention at the time the application was filed. While the originally filed specification describes the use of motion vectors from neighboring blocks in the picture, the specification does not describe a “nearest neighbor block” as claimed. The originally filed specification further describes the constructing a candidate list including a global motion compensation, the global motion compensation including translational motion, 4-parameter affine motion, and 6-parameter affine motion, however, the specification only describes using the constructed merge candidate list to decode/encode the coding block, not specifically use the candidate global motion compensation.
Claims 2, 4, 12, 14, 22-25, and 27-30 properly depend on one of claims 1, 11, 21, and 26, and are therefore likewise rejected.

Turning to claims 4, 14, 23, and 28, these claims cite the limitation “wherein the first contiguous plurality of coding blocks in the first region are all 64x64 or all 128x128.” This limitation is not described in the originally filed specification to reasonably convey to one skilled in the art that the joint inventors had possession of the invention at the time the application was filed. While the originally filed specification describes that the current coding block may be 64x64 or 128x128, the specification does not describe that all of the first contiguous plurality of coding blocks in the first region to be either 64x64 or 128x128 in size.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 7, 9 – 12, 14 – 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0158870) (hereinafter Xu) in view of Da Silva Pratas Gabriel et al. (US 2022/0038709) (hereinafter Da Silva Pratas Gabriel).

Regarding claims 1, 11, 21 and 26, Xu teaches a method and a decoder, the method and decoder comprising circuitry configured to:
Decoding a region of the coded picture by: for each coding block in the first plurality of coding blocks in the region, determine a motion model, the motion model being common to all of the coding blocks in the region, the common model being one of translational motion, 4-parameter affine motion, or 6-parameter affine motion; If the common motion model is translational motion, construct, for each coding block of the first contiguous plurality of coding blocks in the first region, a merge candidate list including a first candidate, which is a motion vector of a nearest neighbor block in the picture, and decode each coding block of the first contiguous plurality of coding blocks in the first region using the first candidate; If the common motion model is 4-parameter affine motion, construct, for each coding block of the first contiguous plurality of coding blocks in the first region, a merge candidate list including a second candidate comprising two control point motion vectors, each being a motion vector of a nearest neighbor block in the picture, and decode each coding block of the first contiguous plurality of coding blocks in the first region using the second candidate;  If the common motion model is 6-parameter affine motion, construct, for each coding block of the first contiguous plurality of coding blocks in the first region, a merge candidate list including a third candidate comprising three control point motion vectors, each being a motion vector of a nearest neighbor block in the picture, and decode each coding block of the first contiguous plurality of coding blocks in the first region using the third candidate (e.g. Fig. 14, elements 1420 and 1430, and pars. 85, 122, and 128: depicting and describing that the system decodes a region in a picture using global motion by determining a global motion model, the global motion model used to generate a motion vector candidate, generating a motion vector candidate based on the determined motion model, the generated motion vector candidate added to the motion vector candidate list, the global affine motion parameters being either two-point control affine motion or three point control affine motion, wherein three point control affine motion is the equivalent of 6-parameter affine motion [ see e.g. par. 106: describing that three-control-point affine motion is the equivalent of six-parameter affine motion], and wherein two point control affine motion is the equivalent of 4-parameter affine motion [see, e.g. par. 19: describing that two-control-point affine motion is the equivalent of four parameter affine motion], the motion information generated using motion information from previously decoded blocks;  par. 122: describing that when it is determined that affine motion is not used for neighboring reference blocks, a translational motion vector is included in the motion vector candidate list, wherein the region decoded using global motion is the equivalent of the first region having common motion, and wherein previously decoded blocks is the equivalent of neighboring blocks); and
Decode the second region of the coded picture by determining for each coding block of the second region that a merge mode is not used and a merge candidate list is not constructed; and decoding each coding block using individual motion information for each coding block of the second contiguous plurality of coding blocks in the second region (e.g. par. 4: describing that a current block does not use merge mode, the system decodes the block using individual motion information)
Xu does not explicitly teach:
Receiving a bitstream including a coded picture, the coded picture including a first region having common motion caused by camera motion and comprising a second region having local motion caused by motion of an object comprising a second contiguous plurality of coding blocks.
Da Silva Pratas Gabriel, however, teaches a decoder and method:
Receiving a bitstream including a coded picture, the coded picture including a first region having common motion caused by camera motion and comprising a second region having local motion caused by motion of an object comprising a second contiguous plurality of coding blocks (par. 95: describing that each picture includes a region having global motion caused by camera movement, and a second region having local motion caused by motion of an object)
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Xu by adding the teachings of Da Silva Pratas Gabriel in order for the picture to include a first region having common motion caused by camera motion and comprising a second region having local motion caused by motion of an object comprising a second contiguous plurality of coding blocks. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency in videos including global motion due to movement of the camera position (Da Silva Pratas Gabriel, e.g. par. 19: describing the desire to improve the efficiency video coding for videos containing global motion caused by movement of the camera position).

Turning to claims 2, 12, 22, and 27, Xu and Da Silva Pratas Gabriel teach all of the limitations of claims 1, 11, 21, and 26, respectively, as discussed above. Xu further teaches:
wherein the bitstream signals motion vector differences to be used with one or more of the first candidate, the second candidate, or the third candidate to decode each coding block of the first contiguous plurality of coding blocks in the first region (e.g. par. 4: describing that the system signals motion vector difference information to be used in a motion vector predictor set [motion vector candidate set] to decode a region within the image).

Regarding claims 24 and 29, Xu and Da Silva Pratas Gabriel teach all of the limitations of claims 21, and 26, respectively, as discussed above. Xu does not explicitly teach:
wherein the common motion in the first contiguous region is cause by camera motion.
Da Silva Pratas Gabriel, however, teaches a video decoding method and system:
wherein the common motion in the first contiguous region is cause by camera motion (par. 95: describing that each picture includes a region having global motion caused by camera movement).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Xu by adding the teachings of Da Silva Pratas Gabriel in order for the common motion in the first contiguous region is cause by camera motion. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency in videos including global motion due to movement of the camera position (Da Silva Pratas Gabriel, e.g. par. 19: describing the desire to improve the efficiency video coding for videos containing global motion caused by movement of the camera position).

Turning to claims 25 and 30, Xu and Da Silva Pratas Gabriel teach all of the limitations of claims 21 and 24, and claims 26 and 29, respectively, as discussed above. Xu does not explicitly teach:
wherein the local motion in the second contiguous region is caused by motion of an object in a scene.
Da Silva Pratas Gabriel, however, teaches a video decoding method and system:
wherein the local motion in the second contiguous region is caused by motion of an object in a scene (par. 95: describing that each picture includes a region having local motion caused by motion of an object in the image).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Xu by adding the teachings of Da Silva Pratas Gabriel in order for the local motion in the second contiguous region is caused by motion of an object in a scene. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency in videos including global motion due to movement of the camera position (Da Silva Pratas Gabriel, e.g. par. 19: describing the desire to improve the efficiency video coding for videos containing global motion caused by movement of the camera position).



Claim(s) 4, 14, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0158870) (hereinafter Xu) in view of Da Silva Pratas Gabriel et al. (US 2022/0038709) (hereinafter Da Silva Pratas Gabriel) as applied to claims 1, 11, 22, and 27, respectively above, and further in view of Kurata (US 2009/0232216) (hereinafter Kurata).

Regarding claims 4, 14, 23, and 28, Xu and Da Silva Pratas Gabriel teach all of the limitations of claims 1, 14, claims 21 and 22, and claims 26 and 27, respectively, as discussed above. Xu does not explicitly teach:
Wherein the first plurality of coding blocks in the first contiguous region are all 64x64 or all 128x128.
Kurata, however, teaches a decoding device and method:
Wherein the first plurality of coding blocks in the first contiguous region are all 64x64 or all 128x128 (e.g. pars. 75 – 76: describing that an image is divided into blocks, all of size 64x64, including portions of the image containing global motion, wherein portions of the image containing global motion is the equivalent of the first plurality of coding blocks).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Xu by adding the teachings of Da Silva Pratas Gabriel in order for the first plurality of coding blocks in the first contiguous region are all 64x64 or all 128x128. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487